DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kentaro (CN 105390405 A, hereafter ‘405, with machine translation).
	Note: Citations to Kentaro ‘405 refer to the locations in the machine translation.
	Claim 1: Kentaro ‘405 teaches a method for manufacturing a target object coated with a coating substance (abstract, [0002]), the target object including a flat face portion (top surface of 10) and an edge face portion (side surface of 10) continuous from the flat 
	a coating supply step of supplying the coating substance along the coating flat surface (Figs. 7-8, [0079], [0080]); and
	an edge face portion coating substance adjustment step of adjusting the coating substance which is moved from the coating flat surface to cover the coating edge surface at a thickness (Figs. 9a-b, [0080], [0081]),
	wherein the edge face substance coating adjustment step comprises spreading the coating substance by revolving the target about a revolution axis (Figs. 9a-b, [0080], [0081]).

	Claim 3: Kentaro ‘405 teaches that the revolution axis is an axis about which the target object is revolved to generate centrifugal force that moves the coating substance in a direction away from the coating flat surface along the coating edge surface (Figs. 9a-b, [0081]).
	Claim 4: Kentaro ‘405 teaches that the method can further comprise, before the edge face substance coating adjustment step, an attachment step of attaching a jig (711) to the object downstream of the direction in which the coating substance is moved by centrifugal force (Figs. 7, 9a-b, [0042], [0078]), the jig including a connecting face (T) that forms a surface which is continuous from the coating edge surface (Fig. 7, [0061]),
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentaro ‘405 as applied to claims 1 and 3-4 above, and further in view of Chang et al. (U.S. Patent Application Publication 2014/0272704, hereafter ‘704).
	Kentaro ‘405 teaches the limitations of claims 1 and 3-4, as discussed above. Kentaro ‘405 further teaches that the coating substance can comprise liquid resin ([0080]), which is a type of substance that can increase in viscosity when subjected to particular viscosity increasing treatments.

With respect to claim 5 and 7-8, Kentaro ‘405 does not explicitly teach that the edge face substance coating adjustment step further comprise a viscosity increasing step of subjected the coating substance to the viscosity increasing treatment.
Chang ‘704 teaches a method for manufacturing a target object coated with a coating substance (abstract) comprising applying a coating substance to a surface of the target object and rotating about a rotational axis (abstract, [0003]). Chang ‘704 teaches that the method can further comprise a thickening step of performing a thickening treatment to increase the viscosity of the coating substance (abstract, [0003]). Chang ‘704 teaches that this thickening step allows for the stable processing of larger substrates (abstracts). Both Chang ‘704 and Kentaro ‘405 teach methods for manufacturing a target object coated with a coating substance (‘704, abstract, [0002]; ‘405, abstract) comprising applying a coating substance to a surface of the target object 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the thickening step of performing a thickening treatment to increase the viscosity of the coating substance taught by Chang ‘704 to the method taught by Kentaro ‘405 because this thickening step allows for the stable processing of larger substrates, as taught by Chang ‘704.

Allowable Subject Matter
Claim 6 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a method for manufacturing a target object coated with a coating substance wherein the edge face portion coating substance adjustment step comprises fitting an overlay member, for covering the coating flat face surface and the coating edge surface, onto the target object to adjust the coating substance filled between the target object and the overlay member to a predetermined thickness as to the context of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713